 1

 2
                                                                           FILED IN THE

 3
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON




 4                                                                Mar 09, 2020
                                                                      SEAN F. MCAVOY, CLERK


 5                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   No: 2:19-CR-00156-RHW-1
 8                    Plaintiff,
                                                 ORDER DENYING DEFENDANT’S
 9          v.                                   MOTION TO DISMISS
                                                 INDICTMENT
10    DIMAS ARIAS DE-JESUS,

11                   Defendant.

12

13      Before the Court is Defendant’s Motion to Dismiss Indictment, ECF No. 38. The

14   Court held a hearing on February 20, 2020, in Spokane, Washington. Defendant was

15   present and represented by Francisco Carriedo, while Assistant United States

16   Attorney Timothy Ohms represented the Government. The Court has considered the

17   parties’ arguments, briefing, and the record, and is fully informed. For the reasons

18   explained below, the Court denies Defendant’s Motion to Dismiss Indictment.

19                         BACKGROUND AND RELEVANT FACTS

20      Defendant is an alleged citizen of Mexico, who first came to the United States in

21   2009. In 2012, Defendant was arrested on an assault charge and taken to the Adams

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~1
 1   County Jail. On May 24, 2012, while incarcerated, Defendant was served with a

 2   Notice to Appear (“NTA”) by the Department of Homeland Security. The NTA

 3   alleged that Defendant was a non-citizen without legal status, and thus removable,

 4   and ordered that he appear before an immigration judge for a removal hearing at a

 5   date and time to be set. There is no evidence that Defendant was later provided

 6   notice of the date and time of his removal hearing. Even so, Defendant attended his

 7   removal hearing, at which an order of removal was entered, and he was subsequently

 8   removed from the U.S.

 9      Five years later, Defendant encountered Border Patrol agents while in custody at

10   the Adams County Jail. Agents determined that Defendant was not a U.S. citizen,

11   that he had previously been deported, and that he did not have express consent for

12   re-entry. On October 1, 2019, Defendant was indicted in the Eastern District of

13   Washington for illegal reentry into the United States, in violation of 8 U.S.C. §

14   1326. He now moves this Court to dismiss the Indictment.

15                                      LEGAL STANDARD

16      A defendant may move to dismiss an Indictment under Federal Rule of Criminal

17   Procedure 12(b)(3)(B)(v) on the ground that the indictment “fail[s] to state an

18   offense.” A predicate to a violation of 8 U.S.C. § 1326 is the existence and legal

19   validity of a prior order of removal. United States v. Lopez, 762 F.3d 852, 858 (9th

20   Cir. 2014). Thus, a defendant charged with violating 8 U.S.C. § 1326 may challenge

21   the validity of his underlying removal order. See United States v. Pallares-Galan,

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~2
 1   359 F.3d 1088, 1095 (9th Cir. 2004); 8 U.S.C. § 1326(d).

 2       A defendant challenging the validity of his removal must generally prove three

 3   things: (1) that he exhausted all available administrative remedies; (2) that the

 4   proceedings “improperly deprived [him] of the opportunity for judicial review;” and

 5   (3) that the removal was “fundamentally unfair.” United States v. Ray-Vaca, 771

 6   F.3d 1195, 1201 (9th Cir. 2014) (quoting 8 U.S.C. § 1326(d)). However, a defendant

 7   may also argue, as here, that the immigration court that entered the removal order

 8   lacked jurisdiction to do so. If the immigration court lacked jurisdiction, the removal

 9   order is void and cannot serve as the basis for a violation of § 1326, and a defendant

10   need not establish the elements of § 1326(d). See Noriega-Lopez v. Ashcroft, 335

11   F.3d 874, 884 (9th Cir. 2003) (the BIA’s lack of authority to enter a defendant’s

12   removal order “renders that component of his proceedings ‘in essence, a legal

13   nullity’”) (citation omitted)).

14                                          DISCUSSION

15       Defendant argues that the Indictment should be dismissed, as the underlying

16   removal order against him is void due to the issuing court’s lack of subject matter

17   jurisdiction. Relying on the Ninth Circuit’s opinion in Karingithi v. Whitaker, 913

18   F.3d 1158 (9th Cir. 2019), he contends that the Immigration Court lacked subject

19   matter jurisdiction because the notice to appear did not specify the date and time for

20   his hearing and he did not receive a subsequent notice of hearing, as required by the

21   regulations.

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~3
 1       In response, the Government points to the Board of Immigration Appeals’

 2   (“BIA”) recent decision, Matter of Rosales Vargas, 27 I. & N. Dec. 745 (BIA 2020),

 3   which holds that the regulations at issue in this case are claim processing rules that

 4   do not impact subject matter jurisdiction. Though Defendant failed to address

 5   Rosales Vargas in his Motion to Dismiss, his Reply argues that the decision “is not

 6   binding, not legally sound, and directly contradicts Ninth Circuit case law.”

 7       Thus, the question before the Court is whether the Immigration Court had

 8   subject matter jurisdiction over Defendant’s removal proceedings, notwithstanding

 9   the absence of date and time information in the notice to appear, and without

10   evidence of a subsequent notice of hearing providing such information.

11          I.      Applicable Law

12       The regulation central to this issue, entitled “Jurisdiction and commencement

13   of proceedings,” provides that “[j]urisdiction vests, and proceedings before an

14   Immigration Judge commence, when a charging document is filed with the

15   Immigration Court.”1 8 C.F.R. § 1003.14. Here, the charging document is the NTA.

16   1
       Removal proceedings are civil in nature and controlled by both statute and
     regulation. See 8 C.F.R. § 1003.10(b) (in deciding the individual cases before them,
17   “immigration judges shall exercise the powers and duties delegated to them by the Act and by
     the Attorney General through regulation”). Such proceedings are statutorily governed by the
18   Immigration and Nationality Act, as amended by the Antiterrorism and Effective Death Penalty
     Act and the Illegal Immigration Reform and Immigration Responsibility Act of 1996. These acts
19   delegate to immigration courts, exclusive jurisdiction over proceedings to determine the
     “inadmissibility or deportability of an alien.” 8 U.S.C. § 1229a(a)(1), (3). They also define the
     manner in which the Attorney General is to exercise his or her authority to order the
20   administrative removal of aliens. Noriega-Lopez, 335 F.3d at 882. Exercising this
     congressionally delegated authority, the Attorney General has promulgated regulations that
21   govern removal proceedings. Karingithi, 913 F.3d at 1159; 8 U.S.C. 1003(g)(2).

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~4
 1       The statutes and regulations governing removal hearings provide distinct

 2   definitions for a NTA. To determine the regulatory definition of a NTA and its

 3   requirements, one must look to other, interrelated regulations. For instance, the

 4   regulations require that a NTA must include specified information, such as “[t]he

 5   nature of the proceedings,” “[t]he acts or conduct alleged to be in violation of law,”

 6   and “[n]otice that the alien may be represented, at no cost to the government, by

 7   counsel or other representative.” 8 C.F.R. § 1003.15(b). Importantly, the regulations

 8   do not require that the time and date of proceedings appear in the initial notice. See

 9   id; 8 C.F.R. § 1003.18(b). Rather, they compel inclusion of such information “where

10   practicable.” 8 C.F.R. § 1003.18(b) (emphasis added). When “that information is

11   not contained in the Notice to Appear,” the regulation requires the IJ to “schedul[e]

12   the initial removal hearing and provid[e] notice to the government and the alien of

13   the time, place, and date of hearing.” Id.

14       The relevant statute, 8 U.S.C. § 1229(a)(1), requires written notice, or the NTA

15   be given in person to the alien, specifying the following: (A) The nature of the

16   proceedings; (C) The acts or conduct alleged to be in violation of law; (E) The alien

17   may be represented by counsel; and (G)(i) The time and place at which the hearings

18   will be held. Notably, § 1229 does not make any reference to jurisdiction. In fact, §

19   1229a, the statute that grants immigration courts exclusive jurisdiction over removal

20   proceedings, does so without caveat and absent reference to § 1229. See 8 U.S.C. §

21   1229a(a)(1), (3).

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~5
 1       In Karingithi v. Whitaker, the Ninth Circuit considered these differences in the

 2   statutory and regulatory provisions and resolved which authority governs an

 3   immigration court’s jurisdiction. 913 F.3d at 1160. The Circuit concluded the

 4   regulatory definition of a NTA, not the statutory definition, governs the Immigration

 5   Court’s jurisdiction. Id. It relied on the obvious distinctions between the provisions,

 6   and § 1229(a)’s “silen[ce] as to the jurisdiction of the Immigration Court;” as well as

 7   substantial deference to the BIA’s precedential opinion in the Matter of Bermudez

 8   Cota, 27 I. & N. Dec. 441 (BIA 2018).

 9         II.    This Court is Not Bound by the Holding in Karingithi

10       Neither the Supreme Court nor the Ninth Circuit have specifically analyzed

11   whether a NTA void of time and date information, that is not followed by a notice of

12   hearing, divests an Immigration Court of subject matter jurisdiction. In Karingithi,

13   the Ninth Circuit held that a defective NTA can nonetheless vest jurisdiction with an

14   Immigration Court, so long as date and time information is timely provided to the

15   non-citizen through a notice of hearing. See id. at 1162. Nowhere in Karingithi does

16   the Circuit indicate or explain that the reference to “jurisdiction” means “subject

17   matter jurisdiction.” This lack of specificity is noted and analyzed by the BIA in

18   Rosales Vargas. See Rosales Vargas, 27 I. & N. Dec. at 751, n. 10 (“In Matter of

19   Bermudez-Cota, we did not address or decide whether our reference to the term

20   ‘jurisdiction’ implicates the subject matter jurisdiction of the Immigration Courts.

21   We read Karingithi the same way.”).

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~6
 1       Further, the last line of Karingithi expressly leaves open the question before this

 2   Court—whether an immigration court would have jurisdiction over removal

 3   proceedings in which the alien had not received date and time information “in a

 4   timely fashion.” Id. (“Thus, we do not decide whether jurisdiction would have

 5   vested if she had not received this information in a timely fashion.”).

 6       Karingithi is not binding on this Court for two reasons: first, the Circuit

 7   intentionally refused to determine whether jurisdiction would vest in the situation

 8   like the one before this Court; and second, it failed to define the regulation’s use of

 9   the term jurisdiction, even though it could have. Karingithi’s final sentence and its

10   lack of specificity as to the type of jurisdiction it refers to make it distinguishable

11   from the issue at hand and therefore, not binding on the matter before this Court.

12         III.   The BIA’s Decision in Rosales Vargas is Entitled to Substantial

13                Deference

14       Even assuming Karingithi’s holding could be extended to apply to this issue, the

15   BIA’s decision in Rosales Vargas should be given substantial deference. Garfias-

16   Rodriguez v. Holder, 702 F.3d 504, 516 (9th Cir. 2012) (en banc) (substantial

17   deference should be given to a BIA’s decision, even where it runs contrary to a

18   previous ruling by a court of appeals).

19       In Rosales Vargas, the BIA tackled the issue of defining the regulation’s

20   ambiguous use of jurisdiction head-on. In its analysis, the BIA held that jurisdiction,

21   as it is used in 8 C.F.R. § 1003.14(a), does not refer to subject matter jurisdiction

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~7
 1   and that the regulations relevant to this case are not jurisdictional, rather they are

 2   procedural “claim-processing or internal docketing rules.” Rosales Vargas, 27 I. &

 3   N. Dec. at 747 (“We conclude that the regulations at issue are ‘claim-processing’ or

 4   ‘internal docketing’ rules, which do not implicate subject matter jurisdiction, and

 5   that a deficiency in the notice to appear can be remedied by providing the

 6   information required by the regulations in a later notice of hearing.”).

 7      A. An agency’s interpretation of its own ambiguous regulation is given

 8         substantial deference

 9      The BIA’s interpretation of § 1003.14’s use of the term jurisdiction is entitled to

10   substantial deference. “[A]n agency’s interpretation of its regulations is given

11   “substantial deference,” which differs slightly from the traditional ‘Chevron

12   deference’ given to agency interpretations of statutes.” See, e.g., Lezama-Garcia v.

13   Holder, 666 F.3d 518, 525 (9th Cir. 2011); Lal v. INS, 255 F.3d 998, 1004 n. 3 (9th

14   Cir. 2001) (“Because this case involves the interpretation by the BIA of its own

15   regulation (and not the language of a statute) we look to the line of cases including

16   Shalala v. Guernsey Memorial Hospital, 514 U.S. 87 (1995), Thomas Jefferson

17   University v. Shalala, 512 U.S. 504 (1994), and Bowles v. Seminole Rock & Sand

18   Co., 325 U.S. 410 (1945), and not the line of cases involving interpretations by

19   agencies of Congressional legislation, including Chevron v. Natural Resources

20   Defense Council, Inc., 467 U.S. 837 (1984).”).

21      “When the meaning of regulatory language is ambiguous, the agency’s

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~8
 1   interpretation of the regulation controls so long as it is reasonable, that is, so long as

 2   the interpretation sensibly conforms to the purpose and wording of the regulations.”

 3   Lal, 255 F.3d at 1004 (quoting Martin v. Occupational Safety & Health Review

 4   Comm’n, 499 U.S. 144, 150–51 (1991)) (internal quotation marks omitted). Stated

 5   another way, an agency’s interpretations of its ambiguous regulations are

 6   “controlling unless plainly erroneous or inconsistent with the regulation” or there is

 7   other “reason to suspect that the interpretation does not reflect the agency’s fair and

 8   considered judgment on the matter in question.” Auer v. Robbins, 519 U.S. 452, 461

 9   (1997) (internal quotation marks and citation omitted). Courts therefore defer unless

10   an “alternative reading is compelled by the regulation’s plain language or by other

11   indications of the Secretary’s intent at the time of the regulation’s promulgation.”

12   Gardebring v. Jenkins, 485 U.S. 415, 430 (1988).

13       Such deference may be given to the agency even where it runs contrary to circuit

14   court precedent. The Ninth Circuit has held that courts “must treat an agency

15   decision that is contrary to a ruling previously set forth by a court of appeals and …

16   prompts the court of appeals to defer to the agency, as [the court] would if the

17   agency had changed its own rules.” Garfias-Rodriguez, 702 F.3d at 516 (explaining

18   that to do otherwise would “ignore the effect of Chevron, and treat the agency

19   decision as though it had issued from the court itself”).

20       Although the court in Garfias-Rodriguez was analyzing an agency’s

21   interpretation of a statute, the same logic applies here. As such, so long as the BIA’s

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~9
 1   interpretation does not run afoul of a court’s construction that follows from the

 2   unambiguous terms of the regulation, it controls. See National Cable & Telecomm.

 3   Servs. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 982 (2005) (“[a] court’s prior

 4   judicial construction of a statute trumps an agency construction otherwise entitled to

 5   Chevron deference only if the prior court decision holds that its construction follows

 6   from the unambiguous terms of the statute and thus leaves no room for agency

 7   discretion.”).

 8      B. The BIA’s interpretation of the ambiguity is reasonable

 9      As the Supreme Court acknowledged, “[j]urisdiction … is a word of many, too

10   many, meanings.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 90 (1998)

11   (internal quotation marks omitted). Thus, in Rosales Vargas, the BIA notes the

12   term’s ambiguity and analyzes the regulation’s use of the word. Rosales Vargas, 27

13   I. & N. Dec. at 751. (“the term ‘jurisdiction’ is not limited to subject matter

14   jurisdiction, and we have never specifically considered whether this regulation

15   implicates the subject matter jurisdiction of the Immigration Courts.”).

16      Defendant argues that the regulation, 8 C.F.R. § 1003.14(a), is not ambiguous

17   because the Ninth Circuit would have addressed or at least acknowledged the

18   ambiguity in Karingithi. However, Karingithi does in fact address the regulation’s

19   ambiguity and provides that the BIA’s interpretations of its regulations are due

20   “substantial deference,” The Circuit deferred to the BIA’s interpretation of the

21   ambiguous regulations, noting the BIA’s Bermudez-Cota decision “easily meets this

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~ 10
 1   standard and is consistent with our analysis.” Karingithi, 913 F.3d at 1161. In doing

 2   so, the Karingithi not only acknowledges the standard, but also affords the BIA’s

 3   interpretation of the regulation substantial deference. Because such an analysis is

 4   only necessary when interpreting an ambiguous regulation, it is clear the Ninth

 5   Circuit was indicating that the regulation is in fact ambiguous.2

 6       Moreover, it is undisputed that several Circuits have split on whether the

 7   regulation confers subject matter jurisdiction or is a “claims processing” rule. Such a

 8   split demonstrates the ambiguity with the use of the term.

 9       Accordingly, the Court finds that the regulation is ambiguous and the agency’s

10   interpretation is entitled to substantial deference because the BIA’s interpretation is

11   consistent with the regulations’ plain language and context. In its opinion, the BIA

12   provides ample reasoning as to why its interpretation is consistent with the

13   regulation and its prior decision in Bermudez-Cota. Because the text of the

14   regulation does not specifically reference subject matter jurisdiction and because the

15   agency provides sound reasoning for its interpretation, the BIA’s decision that the

16   relevant regulations are claim-processing rules that do not affect subject matter

17   jurisdiction controls, especially absent an explicit Ninth Circuit ruling on the issue.

18

19

20
     2
      In Rosales Vargas, the BIA notes the Circuit’s deference to its interpretation of the regulations.
21   Rosales Vargas, 27 I. & N. Dec. at 748.

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~ 11
 1                                         CONCLUSION

 2         Because the BIA’s interpretation of its regulation is entitled to substantial

 3   deference, and the failure to provide subsequent notice of the date and time of the

 4   hearing does not strip the immigration judge of jurisdiction to hear Defendant’s case,

 5   his underlying removal order is not void for lack of subject matter jurisdiction.

 6   Defendant has not provided any other grounds for dismissal. As such, the Court

 7   DENIES Defendant’s Motion to Dismiss Indictment.

 8      Accordingly, IT IS HEREBY ORDERED:

 9      1. Defendant’s Motion to Dismiss Indictment, ECF No. 38, is DENIED.

10      IT IS SO ORDERED. The District Court Clerk is directed to file this Order and

11   provide copies to counsel.

12         DATED this March 9, 2020.

13                                                 s/ Robert H. Whaley
                                                  ROBERT H. WHALEY
14                                             Senior United States District Judge

15

16

17

18

19

20

21

     ORDER DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                              ~ 12
